Case 2:20-cv-02927-CBM-AS Document 45-1 Filed 06/16/20 Page 1 of 7 Page ID #:1110



     1 LEROY SMITH, State Bar No. 107702
         County Counsel, County of Ventura
     2 CHARMAINE H. BUEHENER, State Bar No. 220868
         Assistant County Counsel
     3 800 South Victoria Avenue, L/C #1830
         Ventura, California 93009
     4 Telephone: (805) 654-2588
         Facsimile: (805) 654-2185
     5 E-mail:      charmaine.buehner@ventura.org
     6 Attorneys for Defendants County of Ventura
         (also erroneously sued as Ventura County Public
     7 Health Care Agency), Sheriff William Ayub
         (erroneously sued as “Bill Ayub”), Robert Levin
     8 and William T. Foley
     9
    10                        UNITED STATES DISTRICT COURT
    11                      CENTRAL DISTRICT OF CALIFORNIA
    12
    13 DONALD MCDOUGALL, an               )     No. 2:20 cv-02927 CBM(ASX)
         individual; JULIANA GARCIA, an )
    14   individual; SECOND AMENDMENT )         DEFENDANTS’ SUPPLEMENTAL
         FOUNDATION; CALIFORNIA           )     REQUEST FOR JUDICIAL NOTICE
    15   GUN RIGHTS FOUNDATION; and )           IN SUPPORT OF MOTION TO
         FIREARMS POLICY COALITION, )           DISMISS FIRST AMENDED
    16   INC.,                            )     COMPLAINT
                                          )
    17                       Plaintiffs,  )     Date: June 30, 2020
                vs.                       )     Time: 10:00 a.m.
    18                                    )     Ctrm: 8b
         COUNTY OF VENTURA,               )     Judge: Hon. Consuelo B. Marshall
    19   CALIFORNIA; BILL AYUB, in his )
         official capacity; WILLIAM T.    )     Trial:           Not Set
    20   FOLEY, in his official capacity, )     Complaint Filed: March 28, 2020
         ROBERT LEVIN, in his official    )
    21   capacity; and VENTURA COUNTY )
         PUBLIC HEALTH CARE AGENCY, )
    22                                    )
                                          )
    23                       Defendants.  )
                                          )
    24
    25
    26
    27
    28


                 SUPPLEMENTAL REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF
                       MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02927-CBM-AS Document 45-1 Filed 06/16/20 Page 2 of 7 Page ID #:1111



     1 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
     2         Defendants County of Ventura (sued in its own name and erroneously in the
     3 name of “Ventura County Public Health Care Agency”), Sheriff William Ayub
     4 (erroneously sued as “Bill Ayub”), Robert Levin and William T. Foley
     5 (collectively “Defendants”), pursuant to Federal Rules of Evidence, rule 201,
     6 request that this court take judicial notice of the following official public
     7 documents and newspaper articles, including:
     8         Exhibit 1: County of Ventura, Stay Well VC, Safely Reopening Ventura
     9 County (June 11, 2020).
    10         Defendants respectfully submit that public documents and newspaper
    11 articles are proper for judicial notice as well as for consideration by this court with
    12 Defendants’ opposition to the motion for preliminary injunction filed by plaintiffs
    13 Donald McDougall, Juliana Garcia, Second Amendment Foundation, California
    14 Gun Rights Foundation and Firearms Policy Coalition (collectively “Plaintiffs”).
    15 Courts may take judicial notice of “a fact that is not subject to reasonable dispute
    16 because it . . . can be accurately and readily determined from sources whose
    17 accuracy cannot reasonably be questioned” and where such judicial notice “is
    18 requested by a party and supplied with the necessary information” “at any stage of
    19 the proceeding.” (Fed. Rules Evid., rules 201(b)(2), (d) and (f); Hepting v. AT & T
    20 Corp. (N.D. Cal. 2006) 439 F.Supp.2d 974, 987-989 [taking judicial notice of
    21 official reports, newspaper articles, and press releases]; Pacific Gas & Elec. Co. v.
    22 Lynch (C.D. Cal. May 2, 2001) No. CV 01-1083RSWLSHX, 2001 WL 840611 at
    23 *6 [taking judicial notice of California Governor Gray Davis’s January 17, 2001,
    24 Proclamation of a State of Emergency]; U.S. ex rel. Modglin v. DJO Global Inc.
    25 (C.D. Cal. 2014) 48 F.Supp.3d 1362, 1381 [“Under Rule 201, the court can take
    26 judicial notice of ‘[p]ublic records and government documents available from
    27 reliable sources on the Internet,’ such as websites run by governmental agencies”];
    28 County of Santa Clara v. Trump (N.D. Cal. 2017) 250 F.Supp.3d 497, 520 [taking
         judicial notice of proclamations made by U.S. Attorney General Jeff Sessions];
                 SUPPLEMENTAL REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF
                       MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02927-CBM-AS Document 45-1 Filed 06/16/20 Page 3 of 7 Page ID #:1112



     1 Merced Irrigation Dist. v. County of Mariposa (E.D.Cal. 2013) 941 F.Supp.2d
     2 1237, 1261–1262 [taking judicial notice of Board of Supervisors’ resolution as
     3 matter of public record]; Catholic League for Religious & Civil Rights v. City &
     4 County of San Francisco (9th Cir. 2009) 567 F.3d 595, 606, on reh’g en banc (9th
     5 Cir. 2010) 624 F.3d 1043 [judicial notice of county board of supervisors’ actions
     6 according to its public resolution]; Elena Selk v. Pioneers Mem’l Healthcare Dist.,
     7 (S.D. Cal. Apr. 7, 2014) No. 13CV0244 DMS (BGS), 2014 WL 12729166 at *2
     8 [taking judicial notice of date entity was established according to board of
     9 supervisors’ resolution].
    10        Here, the attached exhibit is publicly available records whose authenticity is
    11 not reasonably questionable. As a result, Defendants ask that this court take
    12 judicial notice of these documents.
    13
    14 Dated:    June 16, 2020          By          /s/
                                              CHARMAINE H. BUEHNER
    15                                        Assistant County Counsel
    16                                  Attorneys for Defendants County of Ventura
                                        (also erroneously sued as Ventura County Public
    17                                  Health Care Agency), Sheriff William Ayub
                                        (erroneously sued as “Bill Ayub”), Robert Levin
    18                                  and William T. Foley
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28


                 SUPPLEMENTAL REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF
                       MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02927-CBM-AS Document 45-1 Filed 06/16/20 Page 4 of 7 Page ID #:1113




                                      STAY WELL VC
                             Safely Reopening Ventura County
                               HEALTH OFFICER ORDER
                                 COUNTY OF VENTURA
       FOR CONTROL OF COVID-19 WITHIN THE COUNTY OF VENTURA
                         Effective Date: June 11, 2020, 11:59 p.m.


  Please read this Order carefully. This Order issued by the Ventura County Health
  Officer shall become effective at 11:59 p.m. on June 11, 2020, and shall replace the
  Health Officers May 29, 2020 Order. Any prior violations of the previous orders remain
  prosecutable, criminally or civilly. Pursuant to Health and Safety Code section 120295 et
  seq., violation of or failure to comply with this Order is a misdemeanor punishable by
  fine, imprisonment, or both.
  UNDER THE AUTHORITY OF CALIFORNIA HEALTH AND SAFETY CODE
  SECTIONS 101040, 101085 AND 120175, THE HEALTH OFFICER OF THE
  COUNTY OF VENTURA ORDERS:
  1.     Admittance to Long-Term Care Facilities. Long-Term Care Facilities may not
  refuse to admit any person who has been diagnosed with or treated for COVID-19 after
  that person has been discharged from a health care facility and approved for admittance
  to a Long-Term Care Facility by the Ventura County Public Health Department.
         a. For purposes of this Order, “Long-Term Care Facility” means a long-term
         care facility, skilled nursing facility, intermediate care facility, congregate living
         health facility, nursing facility, hospice facility, residential care facility for the
         elderly, residential facility, or community care facility as defined in Health and
         Safety Code sections 1250, 1502, 1503.5 and 1569, and regulations promulgated
         thereunder, as they may be amended from time to time.
  2.     Hospitals and Long-Term Care Facilities. The County Health Officer
  recognizes the authority of the guidance documents “Hospital Holding Unit Guidance for
  COVID-19” and “Long-Term Care Facility Guidance for Preventing and Managing
  COVID-19” (the current versions of which are available at www.vcemergency.com) and
  strongly advises all hospitals and Long-Term Care Facilities to comply with the
  guidance.



                                                1

                                   Exhibit 1, Page 1 of 4
Case 2:20-cv-02927-CBM-AS Document 45-1 Filed 06/16/20 Page 5 of 7 Page ID #:1114



  3.      Businesses must establish, implement and enforce COVID-19 prevention
  plans. Businesses, with the exception of those listed as exempt in the County of Ventura
  Frequently Asked Questions (FAQ) website at:
  www.vcemergency.com/covid19/staywellvc/faqs-general , must establish, implement and enforce
  a site-specific prevention plan in accordance with the State of California COVID-19
  industry Guidance and associated checklist found at covid19.ca.gov/roadmap. Prior to
  reopening, businesses must register and attest to their preparedness for safely reopening
  at vcreopen.com. Businesses that were operating under a previous order must also
  register and attest to their adherence to state guidelines.
           As a condition of operation, each business must post a written notice explaining
  how it will comply with Social Distancing Requirements in conspicuous places where it
  can easily be seen by employees and patrons of the business facility. The written posting
  shall identify by name and telephone number the County COVID-19 Compliance Hotline
  where compliance related questions or complaints may be reported by employees and
  patrons.
           Further, businesses, as a condition of operation, shall admit without delay any
  officer, employee or agent of the County of Ventura or local city to their business
  facilities for the purposes of inspection for monitoring and compliance. The failure to
  cooperate with such inspectors, or repeated and confirmed violations of COVID-19
  prevention requirements, may lead to issuance of a business-specific closure order by
  the County Health Officer.
  4.       Local Adoption of State Guidances on Specified Businesses and Activities.
  The State Public Health Officer and Director of the California Department of Public
  Health has issued several guidances allowing for the reopening of specified businesses
  and engagement in specified activities conditioned on the approval of local health
  officers. The County Health Officer has approved implementation of the businesses and
  activities described in the following State guidance documents, subject to any
  additional requirements that may be set forth in the County of Ventura’s Frequently
  Asked Questions (FAQ’s) website:
  COVID-19 Industry Guidance: Places of Worship and Providers of Religious Services
  and Cultural Ceremonies (Released May 25, 2020)
  COVID-19 Industry Guidance: Campgrounds, RV Parks, and Outdoor Recreation
  (Released June 5, 2020)
  COVID-19 Industry Guidance: Cardrooms, Satellite Wagering Facilities, and Racetracks
  (Released June 5, 2020)
  COVID-19 Industry Guidance: Tribal Casinos (Released June 5, 2020)


                                               2

                                  Exhibit 1, Page 2 of 4
Case 2:20-cv-02927-CBM-AS Document 45-1 Filed 06/16/20 Page 6 of 7 Page ID #:1115



  COVID-19 Industry Guidance: Day Camps (Released June 5, 2020)
  COVID-19 Industry Guidance: Family Entertainment Centers (Released June 5, 2020)
  COVID-19 Industry Guidance: Fitness Facilities (Released June 5, 2020)
  COVID-19 Industry Guidance: Hotels, Lodging, and Short Term Rentals (Released June
  5, 2020)
  COVID-19 Industry Guidance: Restaurants, Bars, and Wineries (Released June 5, 2020)
  COVID-19 Industry Guidance: Schools and School-Based Programs (Released June 5,
  2020)
  COVID-19 Industry Guidance: Museums, Galleries, Zoos, and Aquariums (Released
  June 5, 2020)
          [Note: State guidances which are not expressly conditioned on approval of
  local health officers have not been listed above, but remain in force and effect under
  State authority.]
  5.      All Requirements Set Forth in the County of Ventura FAQ’s Are
  Directives of the County Health Officer. Due to the quickly evolving nature of local
  health conditions and State orders, the County Health Officer has determined that the
  public would be best served by utilizing FAQ’s that can be easily accessed by members
  of the public and quickly updated by the Health Officer as circumstances warrant.
  Therefore, all FAQ’s on the County of Ventura website at
  www.vcemergency.com/covid19/staywellvc/faqs-general shall be deemed to be a directive of
  the County Health Officer.
  6.      Compliance. The violation of any provision of this Local Order, the County’s
  FAQ’s or the State Stay at Home Order constitutes a threat to public health and a public
  nuisance per se. In addition, pursuant to Government Code sections 26602 and 41601
  and Health and Safety Code section 101029, the County Health Officer requests that
  the Sheriff and all chiefs of police in the County ensure compliance with and enforce
  this Local Order.
  7.      Violation may constitute unfair competition. Any person that, after notice,
  operates, manages, maintains or occupies or continues to operate, manage, maintain or
  occupy, any business in violation of this Local Order or the State Stay at Home Order
  may, in addition or in the alternative to any other civil and criminal penalties allowed
  by law, be subject to liability under the Unfair Competition Law (chapter 5 of part 2 of
  division 7 of the Business and Professions Code, commencing at section 17200), and
  subject to civil penalties and other relief as provided therein, for each act or practice in
  violation of this Local Order, the State Stay at Home Order, any predecessor order, or
  any of them.

                                                 3

                                    Exhibit 1, Page 3 of 4
Case 2:20-cv-02927-CBM-AS Document 45-1 Filed 06/16/20 Page 7 of 7 Page ID #:1116



  8.      More restrictive provisions of local and State orders enforceable. This
  Local Order is issued to supplement the State Stay at Home Order, which establishes
  minimum requirements for individuals and businesses, as well as the Governor’s March
  19, 2020, Executive Order N-33-20 directing California residents to follow the State
  Stay at Home Order. Where a conflict exists between this Local Order and any State
  public health order, including the State Stay at Home Order, the more restrictive
  provision controls.
  9.      Applicable to entire County. This Order applies to all persons in the cities
  and the entire unincorporated area of the County.
  10.    Effective date and time. This Order shall become effective and operative at
  11:59 p.m. on June 11, 2020, and will continue to be in effect until rescinded,
  superseded or amended in writing by the County Health Officer.
  11.    Copies of Local Order. Copies of this Local Order shall promptly be: (1)
  made available at the County of Ventura Public Health Office, 2240 East Gonzalez
  Road, Suite 210, Oxnard, California, 93036; (2) posted on the Ventura County Public
  Health Department website (available at www.vchca.org/ph); and (3) provided to any
  member of the public requesting a copy of this Local Order.
  12.     Severability. If any provision of this Local Order or the application thereof to
  any person or circumstance is held to be invalid by a court of competent jurisdiction,
  the remainder of the Local Order, including the application of such part or provision to
  other persons or circumstances, shall not be affected and shall continue in full force and
  effect. To this end, the provisions of this Local Order are severable.




  IT IS SO ORDERED:


   __________________________
  Robert Levin, M.D.
  Ventura County Health Officer                           Dated: June 11, 2020




                                               4

                                   Exhibit 1, Page 4 of 4
